Citation Nr: 1044302	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-19 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for degenerative arthritis (claimed as swollen joints).  

2.  Entitlement to service connection for degenerative arthritis 
(claimed as swollen joints).

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a left shoulder condition.  

4.  Entitlement to service connection for a left shoulder 
condition.  

5.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a low back condition.  

6.  Entitlement to service connection for a low back condition.  

7.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a left elbow condition.  

8.  Entitlement to service connection for a left elbow condition.  

9.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for leg cramps, to include as secondary to arthritis of the lower 
extremities.  

10.  Entitlement to service connection for leg cramps, to include 
as secondary to arthritis of the lower extremities.  

11.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a chronic heart condition (claimed as an abnormal 
electrocardiogram (EKG)).  

12.  Entitlement to service connection for a chronic heart 
condition (claimed as an abnormal EKG).  

13.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service connection 
for a left ankle condition, to include as secondary to service-
connected post operative meniscectomy of the left knee.  

14.  Entitlement to service connection for a left ankle 
condition, to include as secondary to service-connected post 
operative meniscectomy of the left knee.  


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel




INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from September 1971 to September 1991.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2005 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The Veteran resides in Indiana, but 
because he is a VA employee, the Louisville, Kentucky RO is the 
agency of original jurisdiction.

The Veteran's claims on appeal herein were remanded by the Board 
in March 2009 and August 2009.  In essence, the March 2009 Board 
remand instructed the RO to provide the Veteran with a notice 
letter which complied with the notification requirements of 
38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) and the United States 
Court of Appeals for Veteran's Claim decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran's claims were then 
to be readjudicated by the RO.  See the March 2009 Board remand.  
The Veteran was sent a notice letter in April 2009, and the 
Veteran's claims were returned to the Board.  The August 2009 
Board remand noted that the RO had not complied with the Board's 
March 2009 remand instructions.  Specifically, the August 2009 
Board remand noted that the April 2009 notice letter failed to 
provide sufficient Kent notice concerning all of the Veteran's 
claims except for the low back condition claim, and the low back 
condition claim was not readjudicated by the RO.  As such, the 
Board again remanded the Veteran's claims, instructing that the 
Veteran be provided fully-compliant Kent notice with respect to 
all of his claims and that the RO subsequently readjudicate such.  
The Veteran was provided complete Kent notice with respect to all 
of his claims in a letter from the RO dated in March 2010, and 
the RO readjudicated the Veteran's claim in a supplemental 
statement of the case dated in August 2010.  

Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The March 2009 and August 2009 Board decisions also denied the 
Veteran's claims of (1) entitlement to service connection for a 
left wrist condition, (2) entitlement to service connection for a 
disability manifested by cramps in the feet, (3) entitlement to 
service connection for a respiratory disability, to include 
bronchitis and asthma, (4) entitlement to service connection for 
an upper back condition and (5) entitlement to an evaluation in 
excess of 20 percent for a service-connected left knee 
disability.  To the Board's knowledge, no appeal was taken as to 
these issues.  The Board's decisions are therefore final, and 
those issues will be addressed no further herein.  See 38 C.F.R. 
§ 20.1100 (2010).

Having reopened the Veteran's claims for service connection, the 
issues of service connection are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Clarification of issues on appeal

In the past, the Veteran has sought service connection for a left 
ankle condition and leg cramps on a direct basis.  However, 
although not specifically asserted by the Veteran, medical 
evidence within the claims file suggests that these currently-
diagnosed conditions are due to his service-connected left knee 
disability and arthritis of the bilateral lower extremities, 
respectively.  The Board observes that new etiological theories 
for service connection for claimed disorders, such as secondary 
service connection, does not constitute a new claim.  See Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997).  In light of this newly-
asserted theory of entitlement to service connection, the issues 
have been recharacterized as on the title page of this decision.  




FINDINGS OF FACT

1.  In an unappealed August 1992 rating decision, the RO denied 
the Veteran's claims of entitlement to service connection for:  
(1) degenerative arthritis (claimed as swollen joints); (2) a 
left shoulder condition; (3) leg cramps; (4) a low back 
condition; (5) a left elbow condition; (6) a chronic heart 
condition (claimed as an abnormal EKG); and (7) a left ankle 
condition.

2.  Additional evidence received since August 1992 rating 
decision is neither cumulative nor redundant, and raises the 
possibility of substantiating the Veteran's claims for service 
connection for:  (1) degenerative arthritis (claimed as swollen 
joints); (2) a left shoulder condition; (3) leg cramps; (4)a low 
back condition; (5) a left elbow condition; (6) a chronic heart 
condition (claimed as an abnormal EKG); and (7) a left ankle 
condition.  


CONCLUSIONS OF LAW

1.  The August 1992 rating decision, denying the claims of 
service connection for:  (1) degenerative arthritis (claimed as 
swollen joints); (2) a left shoulder condition; (3) leg cramps; 
(4) a low back condition; (5) a left elbow condition; (6) a 
chronic heart condition (claimed as an abnormal EKG); and (7) a 
left ankle condition, is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. § 20.1103 (2010).

2.  New and material evidence have been submitted for the claims 
of entitlement to service connection for:  (1) degenerative 
arthritis (claimed as swollen joints); (2) a left shoulder 
condition; (3) leg cramps; (4) a low back condition; (5) a left 
elbow condition; (6) a chronic heart condition (claimed as an 
abnormal EKG); and (7) a left ankle condition; the claims are 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

As to the petitions to reopen the claims of service connection on 
appeal herein, such have been granted, as discussed below.  
Accordingly, the Board finds that any deficiency related to the 
VCAA concerning petitions to reopen, disability ratings and 
effective dates is rendered moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010); Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

Service Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the 
Veteran's claims.  See 38 C.F.R. § 3.303(b) (2010); see also 
Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. 
West, 13 Vet. App. 117, 120 (1999), the Court stated that in 
Savage it had clearly held that 38 C.F.R. § 3.303 does not 
relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs 
from weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

New and material evidence

The Board notes that, during the pendency of the appeal, the RO 
failed to reopen the Veteran's claims on appeal herein.  
Regardless of the RO's actions, the Board is required to consider 
whether new and material evidence has been received warranting 
the reopening of the previously denied claim.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. 
Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the Veteran's previously 
and finally denied claims).  

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).


Petitions to reopen

The Veteran previously filed claims for service connection for 
(1) degenerative arthritis (claimed as swollen joints); (2) a 
left shoulder condition; (3) a low back condition; (4) a left 
elbow condition; and (5) a chronic heart condition (claimed as an 
abnormal EKG).  Those claims were initially denied in a final 
August 1992 rating decision.  The Veteran filed a petition to 
reopen these claims in June 2004.  A May 2005 rating decision 
denied the Veteran's petitions to reopen the previously-denied 
claims because new and material evidence had not been submitted.  
Specifically, the Veteran's claims were denied on the basis that 
the medical evidence submitted did not reflect that the Veteran 
incurred chronic in-service injuries or diseases which were 
related to his current claimed conditions.  The Veteran did not 
initiate an appeal and this rating decision is final.  38 
U.S.C.A. § 7104.

At the time of the most recent unappealed RO denial in August 
1992, evidence of record included the Veteran's service treatment 
records, VA treatment records, the report of a March 1992 VA 
examination and statements from the Veteran.  

Since the prior final denial of the Veteran's claim in August 
1992, pertinent evidence submitted by the Veteran includes an 
August 2010 statement in which he asserts that his current 
conditions were caused by particular in-service incidents.  
Specifically, the Veteran stated that his degenerative arthritis 
stems from daily in-service "wear and tear", and that his left 
shoulder, low back and left elbow conditions are secondary to an 
incident when he attempted to "lift up to one thousand pound 
tents with the help of two other people," and that he was 
treated for chest pains in 1990 at an Emergency Room at Brook 
Army Medical Center, Fort Sam Houston, Texas.  See the Veteran's 
August 2010 statement.  

As this evidence is both new to the record and pertains to in-
service incurrence, (the reason for the August 1992 RO denial), 
it raises a reasonable possibility of substantiating the claims.  
The Board concludes that new and material evidence has been 
submitted; the Veteran's claims for service connection are 
reopened.  See 38 C.F.R. § 3.156.


ORDER

The claims for service connection for degenerative arthritis 
(claimed as swollen joints), a left shoulder condition, a low 
back condition, a left elbow condition, leg cramps, to include as 
secondary to arthritis of the lower extremities, a chronic heart 
condition (claimed as an abnormal EKG), and a left ankle 
condition, to include as secondary to service-connected post 
operative meniscectomy of the left knee, are reopened, and the 
appeal is allowed to this extent.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claims so that he is afforded every possible consideration.

The swollen joints, left shoulder, low back and left elbow claims

With respect to Hickson element (1), current disability, it is 
uncontroverted that the Veteran has been diagnosed with swollen 
joints and degenerative arthritis of the left shoulder, low back 
and left elbow.  See e.g., the December 2008 VA examination 
report.  Accordingly, Hickson element (1), current disability, 
has been met with respect to all claims.  

With respect to Hickson element (2), in-service disease or 
injury, the Board notes that a careful review of the Veteran's 
service treatment records reflect that he complained or and was 
treated for swollen joints and low back pain during his service.  
See e.g., the Veteran's May 1991 separation examination.  

Further, as noted above, the Veteran asserts that his 
degenerative arthritis of the left shoulder and left elbow are 
the result of general "wear and tear" during his service, to 
include a specific incident where the Veteran "lift[ed] up to 
one thousand pound tents with the help of two other people."  
See the Veteran's August 2010 statement.  

In the present case, the Board finds no reason to disbelieve the 
Veteran's assertions that he injured his joints, left shoulder, 
low back and left elbow during his service.  He has consistently 
stated such throughout the present appeal, and there is no 
medical or other evidence of record which is in contrast with his 
statements.  Accordingly, Hickson element (2) has been 
demonstrated as to each of the Veteran's claims.  

Concerning crucial Hickson element (3), evidence of a medical 
nexus, the only medical nexus evidence of record, the opinions of 
the December 2008 VA examiner, is unfavorable to the Veteran's 
claims.  However, the August 2010 assertions of the Veteran 
concerning each of his claimed disabilities was not of record, 
and therefore, not considered by the December 2008 VA examiner.  
Accordingly, the Board finds that the opinions provided by the 
December 2008 VA examiner are inadequate for the purposes of 
determining whether service connection is warranted.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In light of the Veteran's August 2010 statements concerning the 
asserted nature and etiology of his swollen joints, left 
shoulder, low back and left elbow, the Board concludes that a 
remand is necessary so that a VA examiner may opine as to the 
etiology of these conditions in consideration of the Veteran's 
August 2010 lay statements addressing such.  

The left ankle claim

As noted in the Introduction, the medical evidence of records 
suggests that the Veteran's diagnosed left ankle arthritis may be 
causally related to his service-connected left knee disability.  
While the December 2008 VA examiner opined as to any possible 
relationship between the Veteran's left ankle condition and his 
service, he failed to address whether such was possibly cause or 
aggravated by his service-connected left knee disability.  

This case presents a certain medical question which cannot be 
answered by the Board, specifically concerning the nexus between 
the Veteran's left ankle condition and his service-connected left 
knee disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) [the Board is prohibited from exercising its own 
independent judgment to resolve medical questions].  This 
question must be addressed by an appropriately qualified 
specialist.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical examination or 
opinion is necessary if the information and evidence of record 
does not contain sufficient competent medical evidence to decide 
the claim].

Further, review of the Veteran's VA claims file reflects that the 
Veteran has not been provided notice concerning the elements 
necessary to substantiate a claim for secondary service 
connection.  If, as here, there is a procedural defect with 
respect to the notice required under the VCAA, this may not be 
cured by the Board.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board 
therefore must remand this issue to the agency of original 
jurisdiction because the record does not show that the Veteran 
was provided adequate notice under the VCAA and the Board is 
without authority to do so.  Any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) is presumed prejudicial.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

The leg cramps claim

The December 2008 VA examiner ambiguously provided a diagnosis of 
bilateral leg cramps, but later stated that "no real diagnosis 
has been found," further observing that there was no evidence of 
chronic leg cramping during the Veteran's service or thereafter.  
Further, the December 2008 VA examiner stated that the Veteran's 
asserted leg cramps could be secondary to the arthritis and 
degenerative conditions of the Veteran's bilateral lower 
extremities.  This suggests the theory of secondary service 
connection.  The Board notes that the Veteran's left knee 
disability, to include arthritis, is service-connected, and as 
noted directly above, the Veteran's left ankle condition, to 
include diagnosed arthritis, is being remanded for further 
development.  

Accordingly, this claim must be remanded for notification of the 
elements of secondary service connection as per the VCAA, and 
also because it is inextricably intertwined with the claim of 
entitlement to service connection for a left ankle condition.  In 
other words, if the Veteran's claim for left ankle claim is 
granted or denied, this may impact the Veteran's leg cramps 
claim.  Accordingly, a decision on this claim must be deferred.

The heart condition claim

The Board notes that a February 1973 echocardiogram reflects an 
in-service diagnosis of a right bundle branch block.  The 
December 2008 VA examiner commented that such a condition "may 
be" a congenital defect.  The Veteran's entrance examination 
fails to reflect that the Veteran experienced any symptomatology 
related to his heart prior to service; however, the Veteran's 
service treatment records reflects that he began experiencing 
"black outs" within the first few years of his service.  

Generally, a congenital disease or defect is not service 
connectable as a matter of express VA regulation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2010).  The only possible exception is if there 
is evidence of additional disability due to aggravation during 
service of the congenital disease, but not defect, by 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  

In light of the unanswered medical questions posed by the 
December 2008 VA examiners observations of the Veteran's claimed 
heart condition, another VA examination is necessary to determine 
the exact nature and etiology of such.  See Colvin and Charles, 
both supra.  



Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000 (VCAA) is completed.  In 
particular, the RO should ensure that 
notification is provided regarding 
requirements and development procedures 
necessary to substantiate a claim for 
secondary service connection under 
38 C.F.R. § 3.310 (2010).  

2.  The Veteran should be afforded an 
appropriate VA examination to determine the 
nature and etiology of any left ankle 
conditions, low back conditions, left 
shoulder conditions, left elbow conditions 
and/or disorders manifested by leg cramps 
or swollen joints that may be present.  Any 
and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly December 
2008 VA examination report.  

The VA examiner should then indicate 
whether it is at least as likely as not 
that the Veteran has a left ankle 
condition, low back condition, left 
shoulder condition, left elbow condition 
and/or any disorder manifested by leg 
cramps or swollen joints which is 
etiologically related to his service.  

IF, AND ONLY IF, the VA examiner finds 
that the Veteran has a left ankle condition 
that is NOT related to his service, the 
examiner must opine as to whether the 
Veteran has a current left ankle condition 
which secondary, that is caused or 
aggravated by his service-connected left 
knee disability.

The examiner should also indicate whether 
the Veteran has a disorder manifested by 
bilateral leg cramps or swollen joints, and 
if so, whether such is related to the 
Veteran's service or was cause or 
aggravated by the Veteran's diagnosed 
arthritis of the lower extremities.  

The VA examiner is specifically instructed 
to address the Veteran's August 2010 
statement concerning his asserted in-
service injuries and the etiology of any 
diagnosed left ankle conditions, low back 
conditions, left shoulder conditions, left 
elbow conditions and/or disorders 
manifested by leg cramps or swollen joints.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2010), copies of all 
pertinent records in the Veteran's claims 
file, or in the alternative, the claims 
file itself, must be made available to the 
examiner for review.

3.  The Veteran should be afforded a VA 
cardiovascular examination with an 
appropriate medical specialist.  The 
Veteran's claims folder should be reviewed 
by the examiner.  

The examiner should identify any currently 
manifested cardiovascular disability.  For 
each disability identified, the examiner 
should proffer an opinion as to whether it 
is at least as like as not (i.e. 
probability of 50 percent or greater) that 
the disability is etiologically related to 
the Veteran's active military service.  

In the event that a bundle branch block is 
diagnosed, the examiner should indicate 
whether such amblyopia began during the 
Veteran's period of active service.  If the 
Veteran's bundle branch block did not begin 
during the Veteran's period of active duty, 
the examiner should specify whether it is a 
congenital defect or disease.  If the 
Veteran's bundle branch block is a disease, 
the examiner should indicate whether it was 
aggravated (increased in severity beyond 
normal progression) during his period of 
active service.  

The rationale for the opinions expressed 
should be explained in the examination 
report.  

4.  The AMC should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


